Order entered July 17, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00469-CV

                                   TERVITA, LLC, Appellant

                                                  V.

                               CASEY SUTTERFIELD, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-13815

                                             ORDER
       In light of our July 16, 2015 order extending the deadline for filing appellant’s reply brief

to July 20, 2015, we DENY as moot appellant’s July 16, 2015 motion for extension of time to

file reply brief tendered to the Clerk of the Court.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE